After a continuance for advisement, the opinion of the Court was drawn up by
Weston C. J.
The tenant holds under the title of the husband, in virtue of the deed of his executrix, conveying the same, under license from competent authority. He does not plead non-tenure, or disclaim any interest in the land, of which dower is demanded; but he controverts the seisin of him, from whom alone he has any pretence of title. He denies the source and origin of his own claim. We cannot distinguish this case in principle, from that of Kimball v. Kimball, 2 Greenl. 226, or of Nason v. Allen, 6 Greenl. 243, and the authorities cited in those cases, and by which they are sustained. In Nason v. Allen, the husband was not in fact seised of an estate, which would have entitled his widow to dower; but as the tenant held under the husband, it was decided, that he was estopped to deny his seisin.
Had the tenant been seised of the land, in which dower is de-demanded, by a distinct title, before his purchase from the executrix, the case might have borne some resemblance to that of Fox et al. v. Widgery, 4 Greenl. 214, cited for the tenant. But all the title he has comes from the husband. No other appears, with which he connects himself.
The tenant sought the title, of which he became the purchaser. Ho was apprized by the deed, under which he holds, that he would take, subject to the widow’s dower. And that she should have her dower, was one of the stipulations, to which he expressly assented in the agreement, which preceded the sale, and formed *288the basis, upon which it afterwards took place. He has little reason therefore to complain of the application to his case of the rule of law, by which he is estopped to deny the validity of the title, under which he holds.

Judgment on the verdict.